[jabbourempagramdexhibit1001.jpg]
1 Exhibit 10.47 AMENDMENT TO EMPLOYMENT AGREEMENT This AMENDMENT TO EMPLOYMENT
AGREEMENT (the "Amendment") is effective as of February 23, 2016 (the "Effective
Date"), by and between FIDELITY NATIONAL INFORMATION SERVICES, INC., a Georgia
corporation ("FIS" or the "Company"), and Anthony Jabbour (the "Employee") and
amends that certain Employment Agreement dated October 1, 2009 (the
"Agreement"). Unless expressly amended herein, the terms of the Agreement remain
in full force and effect. In consideration of the mutual covenants and
agreements set forth herein, the parties agree as follows: 1. Section 2 is
deleted and the following is inserted in lieu thereof: “2. Employment and
Duties. Subject to the terms and conditions of this Agreement, Company employs
Employee to serve as Corporate Executive Vice President or in such other
capacity as may be mutually agreed by the parties. Employee accepts such
employment and agrees to undertake and discharge the duties, functions and
responsibilities commensurate with the aforesaid position and such other duties
and responsibilities as may be prescribed from time to time by Company. Employee
shall devote substantially all business time, attention and effort to the
performance of duties hereunder and shall not engage in any business, profession
or occupation, for compensation or otherwise without the express written consent
of Company, other than personal, personal investment, charitable, or civic
activities or other matters that do not conflict with Employee's duties.” 2.
Section 4 is deleted and the following is inserted in lieu thereof: “4. Salary.
During the Employment Term, Company shall pay Employee an annual base salary,
before deducting all applicable withholdings, of no less than $700,000 per year,
payable at the time and in the manner dictated by Company's standard payroll
policies. Such minimum annual base salary may be periodically reviewed and
increased (but not decreased without Employee's express written consent) at the
discretion of Company to reflect, among other matters, cost of living increases
and performance results (such annual base salary, including any increases, the
"Annual Base Salary").” 3. Sections 5(a), (b) and (c) are deleted and the
following is inserted in lieu thereof: “(a) equivalent or more beneficial
medical and other insurance coverage (for Employee and any covered dependents)
provided by Company to executives with the same corporate title (i.e., Corporate
Executive Vice President); (b) supplemental disability insurance sufficient to
provide a benefit to Employee equal to two-thirds of Employee's pre-disability
Annual Base Salary until Employee reaches the age of 65, provided that such
coverage is available in the market using traditional standards of underwriting;



--------------------------------------------------------------------------------



 
[jabbourempagramdexhibit1002.jpg]
2 (c) an annual incentive bonus opportunity under Company's annual incentive
plan ("Annual Bonus Plan") for each calendar year included in the Employment
Term, with such opportunity to be earned based upon attainment of performance
objectives established by Company ("Annual Bonus"). Employee's target Annual
Bonus under the Annual Bonus Plan shall be no less than 150% of Employee's then
current Annual Base Salary, with a maximum of up to 300% of Employee's then
current Annual Base Salary (collectively, the target and maximum Annual Bonus
are referred to as the "Annual Bonus Opportunity"). Employee's Annual Bonus
Opportunity may be periodically reviewed and increased by Company, but may not
be decreased without Employee's express written consent. Employee’s Annual Bonus
is subject to the Company’s clawback policy, pursuant to which the Company may
recoup all or a portion of any bonus paid if, after payment, there is a finding
of fraud, a restatement of financial results, or errors or omissions discovered
that call into question the business results on which the bonus was based. If
owed pursuant to the terms of the Annual Bonus Plan, the Annual Bonus shall be
paid no later than the March 15th first following the calendar year to which the
Annual Bonus relates. Unless provided otherwise herein or the Board of Directors
of Company (the "Board") determines otherwise, no Annual Bonus shall be paid to
Employee unless Employee is employed by Company, or an affiliate thereof, on the
Annual Bonus payment date;” 4. The following is inserted as Section 6 and all
subsequent Sections are renumbered accordingly: “6. Compensation Policies.
Company has adopted certain compensation related policies that apply to
Employee. Employee acknowledges that, as a corporate officer, he is expected to
maintain an ownership level in Company stock of at least two (2) times his
annual base salary and that following the vesting of any restricted shares
granted to him, Employee must hold 50% of those shares for at least six (6)
months. Employee further represents that he has read and understands the
Company’s policies regarding insider trading and prohibiting the hedging and
pledging of Company stock.” 5. Sections 8(f)(i) is deleted and the following is
inserted in lieu thereof: “(i) a material adverse change in Employee's position
or title, or a material diminution in Employee's managerial authority, duties or
responsibilities or the conditions under which such duties or responsibilities
are performed (e.g., a material reduction in the number or scope of
department(s), functional group(s) or personnel over which Employee has
managerial authority), in each case as in effect as of immediately following the
Effective Date of the most recent Amendment to the Agreement;” 6. Section
9(a)(iv) is deleted and the following is inserted in lieu thereof: “(iv) All
stock option, restricted stock and other equity-based incentive awards granted
by Company that were outstanding but not vested as of the Date of Termination
shall become immediately vested and/or payable, as the case may be;”



--------------------------------------------------------------------------------



 
[jabbourempagramdexhibit1003.jpg]
3 IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above. FIDELITY NATIONAL INFORMATION SERVICES, INC.
By: ___________//S//_______________ Its: CEVP, Chief Administrative Officer
ANTHONY JABBOUR ______________//S//________________



--------------------------------------------------------------------------------



 